Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
Notice to Applicant
This Non-Final Office Action is the first office action in response to Application Serial 16/881,229 filed on 05/22/2020.  Claims 1 -9 are pending in this application.   


Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 22, 2020 was filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections  - 35 USC§  101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more).

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim (claim 1) recite, “ …  5A method for allocating a travel order including positional information of a first designated position and a second designated position to a vehicle in … including a set of vehicles for an automatic travel, the method comprising: a first step of provisionally allocating each of a plurality of travel orders to any one of the vehicles; a second step of determining, for each of the set of the vehicles, a travel schedule in which the vehicle travels from a departure position to the first designated position and the second designated position included in the travel order provisionally allocated in the first step, such that the vehicles performing an automatic travel do not interfere with each other; a third step of computing an order evaluation value for each of the travel orders and an overall allocations evaluation value for overall allocations which are all of the combinations in which all the travel orders are allocated to the set of the vehicles, respectively, when each of the vehicles performs an automatic travel in accordance with each of the travel schedules determined in the second step; a fourth step of changing the vehicle currently allocated for at least one of the travel orders, based on the order evaluation value computed in the third step; and a fifth step of determining the overall allocations corresponding to best overall allocations evaluation value of latest when it is determined that trends of the best overall allocations evaluation value among a plurality of the overall allocations evaluation values obtained by repeatedly executing the second step, the third step, and the fourth step has converged..  Claims 1-9 in view of the claim limitations, are directed to the abstract idea of  “…  5A method for allocating a travel order including positional information of … a vehicle in … including a set of vehicles for an automatic travel, the method comprising: … provisionally allocating each of a plurality of travel orders to any one of the vehicles; …. determining, … a travel schedule in which the vehicle travels from a departure position to the first designated position and the second designated …., such that the vehicles performing an automatic travel do not interfere with each other; … computing an order evaluation value for each of the travel orders and an overall allocations evaluation value for overall allocations which are all of the combinations in which all the travel orders are allocated to the set of the vehicles, respectively, when each of the vehicles performs an automatic travel in accordance with each of the travel schedules determined in the second step;…changing the vehicle currently allocated for at least one of the travel orders, based on the order evaluation value computed in the third step; and … determining the overall allocations corresponding to best overall allocations evaluation value … when it is determined that trends of the best overall allocations evaluation value among a plurality of the overall allocations evaluation values obtained by repeatedly executing the second step, the third step, and the fourth step has converged..”.  

As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recite “…  5“…  5A method for allocating a travel order including positional information of … a vehicle in … including a set of vehicles for an automatic travel, the method comprising: … allocating each of a plurality of travel orders to any one of the vehicles; …. determining, … a travel schedule in which the vehicle travels from a departure position to the first designated position and the second designated …., such that the vehicles performing an automatic travel do not interfere with each other; … computing an order evaluation value for each of the travel orders and an overall allocations evaluation value for overall allocations … ;…changing the vehicle currently allocated for at least one of the travel orders, based on the order evaluation value …;  and … determining the overall allocations corresponding to best overall allocations evaluation value … when it is determined that trends of the best overall allocations evaluation value among a plurality of the overall allocations evaluation values obtained by repeatedly executing the second step, the third step, and the fourth step has converged …” are directed to concepts commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and thus, the claims are directed to the abstract grouping of certain methods of organizing human activity.  

Further, regarding the limitations of determined that trends of the best overall allocations evaluation value among a plurality of the overall allocations evaluation values obtained by repeatedly executing the second step, the third step, and the fourth step has converged, are directed to mathematical calculations, and thus, the claims are directed to mathematical processes. 

Accordingly, the claims are directed to certain methods of organizing human activity and mental processes, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of,  “… a routing system …” in claim 1; “ the non-transitory computer-readable storage medium”, in claim 2,  3,  “no additional elements are recited in claims 2-7;  “a controller” in claim 8; “a transport system comprising: the controller”, “by the controller” in claim 9; the however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea  - See MPEP 2106.05 (f).  

In addition, these additional elements (e.g., routing system and controller ) generally link the use of the judicial exception to a particular technological environment or field of use - See MPEP 2106.05 (h). 

Furthermore, with respect to the allocating the travel order…  these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity.- See MPEP 2106.05 (g). 

When determining whether a claim integrates a judicial exception into a practical application, Examiner has considered whether the claimed invention pertained to an improvement in the functioning of the computer itself or any other technology or technical field. The claims do not recite a technical improvement. 

Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 1-9 do not integrate into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. Step 2A: Yes

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic
computer components (i.e. apply it), and further, generally link the abstract idea to a field
of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than
an abstract idea. -See MPEP 2106.05(f)

Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of computer structure that performing computer functions as individually evinced by the Applicant’s specification [042], [086]-[092] (describing that the carriage controller 20 may be a known computer. The carriage controller 20 includes a CPU (central processing unit), a ROM (read Only Memory), A RAM (Random Access Memory), an HDD (Hard Disk Drive), and the like). 

In addition, these additional elements (e.g., routing system and controller ) generally link the use of the judicial exception to a particular technological environment or field of use - See MPEP 2106.05 (h). 

Furthermore, with respect to the allocating the travel order…  these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity.- See MPEP 2106.05 (g). 

Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,6,7   is/are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Lamballais (2016, Estimating performance in a Robotic Mobile Fulfillment System).

Regarding Claim 1,  
A method for allocating a travel order including positional information of a first designated position and a second designated position to a vehicle in a routing system including a set of vehicles for an automatic travel, the method comprising: a first step of provisionally allocating each of a plurality of travel orders to any one of the vehicles; 

Lamballais teaches queueing network for both single-line and multi-line orders, to analytically maximize robot utilization., (abstract) ; Lamballais teaches an order is assigned to one a workstation, robots (vehicle) can fetch products for it…. once all the required products of an order are collected, that order leaves the system and another order can be assigned to the workstation, (Lamballais, p. 976 column 2)  and Lamballais teaches the queuing models can incorporate the stochasticity in the travel times of the robots  …. Robots utilization and performance., Lamballais (p.977 column 2 paragraph 2)


a second step of determining, for each of the set of the vehicles, a travel schedule in which the vehicle travels from a departure position to the first designated position and the second designated position included in the travel order provisionally allocated in the first step, such that the vehicles performing an automatic travel do not interfere with each other; 

Lamballais teaches the queuing models can incorporate the stochasticity in the travel times of the robots  …. Robots utilization and performance., Lamballais (p.977 column 2 paragraph 2) and Lamballais teaches obtain a distribution for the time a robot needs for move 1 by calculating the travel times between workstation and each storage location (see section 3.36) and …  service distribution for move 2 and move 3., Lamballais (p. 979 column 2 paragraph 2-3), Figure 4

a third step of computing an order evaluation value for each of the travel orders and an overall allocations evaluation value for overall allocations which are all of the combinations in which all the travel orders are allocated to the set of the vehicles, respectively, when each of the vehicles performs an automatic travel in accordance with each of the travel schedules determined in the second step; 

same as above Lamballais (p. 979 column 2 paragraph 2-3), Figure 4


a fourth step of changing the vehicle currently allocated for at least one of the travel orders, based on the order evaluation value computed in the third step; 

Lamballais (p. 979 column 2 paragraph 2-3),  and Lamballais teaches the model would estimate the maximum order throughput possible., Lamballais (p,980 column 1 paragraph 1)

and a fifth step of determining the overall allocations corresponding to best overall allocations evaluation value of latest when it is determined that trends of the best overall allocations evaluation value among a plurality of the overall allocations evaluation values obtained by repeatedly executing the second step, the third step, and the fourth step has converged.  

Lamballais teaches the model would estimate the maximum order throughput possible., Lamballais (p,980 column 1 paragraph 1) and Lamballais teaches calculating the shortest route of travel and travel times, (Lamballais section 3.6) 

Lamaballais teaches Dijkstra algorithm Lamballais (p. 984 column 2 paragraph 1)


Regarding Claim 6, 

The method for allocating the travel order according to claim 1, wherein the travel order includes designated arrival time which is a time to arrival to the second designated position; in the first step, for each of the travel orders, the vehicle which is a subject to which the travel order is provisionally allocated, is determined based on each of initial evaluation values when the travel order is allocated to each of the vehicles; -32-the initial evaluation value is a value based on a margin time obtained by subtracting a shortest necessary time required for the vehicle to which the travel order is allocated to travel from a current position to the second designated position, from a scheduled handling time from a pre-specified start time to the designated arrival time; the initial evaluation values are computed for all combinations when each of all the travel orders is provisionally allocated to each of all the vehicles so that one of all the travel orders is provisionally allocated to each of all the vehicles; and in the first step, based on all the computed initial evaluation values, in order of the larger initial evaluation values, the travel order corresponding to the initial evaluation value is provisionally allocated to the vehicle corresponding to the initial evaluation value.  


Lamballais teaches Dijkstra algorithm Lamballais (p. 984 column 2 paragraph 1) and Lamballais teaches calculating the shortest route of travel and travel times, (Lamballais section 3.6 see equations 3 and 4, 5 and 6) 


Regarding Claim 7, 

The method for allocating the travel order according to claim 1, wherein the vehicle is a traveling carriage that loads a designated load at the first designated position, which is a designated loading position, and unloads the load at the second designated position, which is a designated unloading position; the travel order is a transport order for causing the traveling carriage to travel to the first designated position and then to travel to the second designated position.  

Lamballais teaches the queuing models can incorporate the stochasticity in the travel times of the robots  …. Robots utilization and performance., Lamballais (p.977 column 2 paragraph 2) and Lamballais teaches obtain a distribution for the time a robot needs for move 1 by calculating the travel times between workstation and each storage location (see section 3.36) and …  service distribution for move 2 and move 3., Lamballais (p. 979 column 2 paragraph 2-3), (Figure 4) 

Lamballais teaches routing scenarios based on probabilities that the pod was stored in a zone (e.g., 1) and the probability that the pod needs to be retrieved belongs to another zone (e.g., z). Lamballais (p.980  column 2  paragraph 1) , (Figure 6) 






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamballais (2016, Estimating performance in a Robotic Mobile Fulfillment System) in view of  Azadeh (2019, Robotized Warehouse Systems)

Regarding Claim 2, 

The method for allocating the travel order according to claim 1, wherein in the fourth step: the travel order, corresponding to the order evaluation value having the …  value of all the order evaluation values computed in the third step, is provisionally allocated to each of the set of the vehicles as a priority travel order; 

Lamballais teaches calculating the shortest route of travel and travel times, (Lamballais section 3.6);  

Lamballais teaches calculating a detour that may be necessary because the travel directions., Lamballais (p.983 column 2 paragraph 2); For example, Lamballais teaches calculating travel times and the first option is not available and the second option is not possible if it is situated in one of the easternmost blocks. 

Although highly suggested, Lamballais does not explicitly teach:
“… worst…”

	Azadeh teaches:
“… the worst value of all the order evaluation values …”

Azadeh teaches calculating finding a counter intuitive result… which is not an optimal choice , Azadeh (p.924 column 1 paragraph 2)

Lamballais teaches robotic mobile fulfillment systems.  Azadeh teaches warehouse automation using new robotized warehouses. It would have been obvious prior to the effective filing date to combine calculating travel times between storage locations, as taught by Lamballis with calculating simulations that consider percentage errors, as taught by Azadeh, so throughput capacity can be calculated., Azadeh (p.924 column 1 paragraph 1)

the travel schedule of each of the vehicles is determined for the priority travel order, and each of the order evaluation values, when each of the vehicles travels in accordance with the travel schedule for the determined priority travel order, is computed in association with each of the vehicles; 

Lamballais teaches calculating the shortest route of travel and travel times, (Lamballais section 3.6) 


and the priority travel order is allocated to the vehicle corresponding to the best order evaluation value among all the order evaluation values which are computed.  

Lamballais teaches Dijkstra algorithm Lamballais (p. 984 column 2 paragraph 1) and Lamballais teaches calculating the shortest route of travel and travel times, (Lamballais section 3.6 see equations 3 and 4, 5 and 6) 


Claims 3, 4 and 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamballais (2016, Estimating performance in a Robotic Mobile Fulfillment System) in view of  Azadeh (2019, Robotized Warehouse Systems) and further  view of  Kumar (US 9,466,045 B1)


Regarding Claim 3, 

The method for allocating the travel order according to claim 1, wherein the overall allocations evaluation value is computed based on: … between an estimated arrival time at the second designated position and a pre-specified designated arrival time of the vehicle traveling in accordance with the travel schedule; 

Lamballais teaches Dijkstra algorithm Lamballais (p. 984 column 2 paragraph 1) and Lamballais teaches calculating the shortest route of travel and travel times, (Lamballais section 3.6 see equations 3 and 4, 5 and 6) 

Although highly suggested, Lamballais does not explicitly teach:
“… an error time which is a difference …”

Azadeh teaches calculating percentage errors when calculating estimate system throughput capacity., Azadeh (p. 924  paragraph 1)


Lamballais teaches robotic mobile fulfillment systems.  Azadeh teaches warehouse automation using new robotized warehouses. It would have been obvious prior to the effective filing date to combine calculating travel times between storage locations, as taught by Lamballis with calculating simulations that consider percentage errors, as taught by Azadeh, so throughput capacity can be calculated., Azadeh (p.924 column 1 paragraph 1)


and a … until the vehicle arrives at the second designated position; 

Lamballais teaches calculating the shortest route of travel and travel times, (Lamballais section 3.6) 


Although highly suggested, Lamballais does not teach:
“… total completion time which is a time from a pre- specified start time …”

Kumar teaches:
“… total completion time which is a time from a pre- specified start time …”

Kumar teaches FIG. 1, the system 100 includes a marketplace 110, a vendor 120, a fulfillment center 130 and a customer 140 that are connected to one another across a network 150, such as the Internet, website and network 150, Kumar (Figure 1 and the associated text)

Lamballais teaches robotic mobile fulfillment systems.  Kumar teaches optimal paths for retrieving items from storage based on their respective locations of such items within a fulfillment center. It would have been obvious prior to the effective filing date to combine calculating travel times between storage locations, as taught by Lamballis with and electronic system 100 for shipment optimization, as taught by Kumar, so the delivery of fewer and/or fuller containers of ordered items, which may result in more efficient processing of orders, and at lower costs., Kumar (p.924 column 1 paragraph 1)


and the best overall allocations evaluation value is the overall allocations evaluation value having a minimum value among a plurality of the overall allocations evaluation values.  

Lamballais teaches calculating the shortest route of travel and travel times, (Lamballais section 3.6) 



Regarding Claim 4, 
The method for allocating the travel order according to claim 3, wherein the overall allocations evaluation value is computed based on the … weighted by a first parameter and the … weighted by a second parameter; and each of the first parameter and the second parameter is adjustable.  

Lamballais teaches Dijkstra algorithm Lamballais (p. 984 column 2 paragraph 1) and Lamballais teaches calculating the shortest route of travel and travel times, (Lamballais section 3.6 see equations 3 and 4, 5 and 6) and Lamballais table 1 teaches probability pod comes from (weighted parameter); 

Lamballais teaches with probability the order was assigned to the robot… the order leaves the system and the robot goes to the synchronization station to wait for a new order., Lamballais (section 3.4 p.980 column 2 ) 


Although highly suggested, Lamballais does not explicitly teach:
“… an error time … total completion time”

Azadeh teaches calculating percentage errors when calculating estimate system throughput capacity., Azadeh (p. 924  paragraph 1)


Lamballais teaches robotic mobile fulfillment systems.  Azadeh teaches warehouse automation using new robotized warehouses. It would have been obvious prior to the effective filing date to combine calculating travel times between storage locations, as taught by Lamballis with calculating simulations that consider percentage errors, as taught by Azadeh, so throughput capacity can be calculated., Azadeh (p.924 column 1 paragraph 1)

Kumar teaches:
“…  total completion time …”

Kumar teaches FIG. 1, the system 100 includes a marketplace 110, a vendor 120, a fulfillment center 130 and a customer 140 that are connected to one another across a network 150, such as the Internet, website and network 150, Kumar (Figure 1 and the associated text)

Lamballais teaches robotic mobile fulfillment systems.  Kumar teaches optimal paths for retrieving items from storage based on their respective locations of such items within a fulfillment center. It would have been obvious prior to the effective filing date to combine calculating travel times between storage locations, as taught by Lamballis with and electronic system 100 for shipment optimization, as taught by Kumar, so the delivery of fewer and/or fuller containers of ordered items, which may result in more efficient processing of orders, and at lower costs., Kumar (p.924 column 1 paragraph 1)


Regarding Claim 5, 

The method for allocating the travel order according to claim 1, wherein the order evaluation value is computed based on: … between an estimated arrival time at the second designated position and a pre-specified designated arrival time of the vehicle traveling in accordance with the travel schedule; and a total completion time from a pre-specified start time until the vehicle arrives at the second designated position; and the overall allocations evaluation value is a sum of each the order evaluation value in the overall allocations corresponding to the overall allocations evaluation value.  

Lamballais teaches Dijkstra algorithm Lamballais (p. 984 column 2 paragraph 1) and Lamballais teaches calculating the shortest route of travel and travel times, (Lamballais section 3.6 see equations 3 and 4, 5 and 6) 


Although highly suggested, Lamballais does not explicitly teach:
“… an error time which is a difference …”

Azadeh teaches calculating percentage errors when calculating estimate system throughput capacity., Azadeh (p. 924  paragraph 1)


Lamballais teaches robotic mobile fulfillment systems.  Azadeh teaches warehouse automation using new robotized warehouses. It would have been obvious prior to the effective filing date to combine calculating travel times between storage locations, as taught by Lamballis with calculating simulations that consider percentage errors, as taught by Azadeh, so throughput capacity can be calculated., Azadeh (p.924 column 1 paragraph 1)


Claims 8 and 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamballais (2016, Estimating performance in a Robotic Mobile Fulfillment System) in view of  Kumar (US 9,466,045 B1)


Regarding Claim 8, 

… to determine the vehicle to be allocated to the travel order using the method for allocating the travel order according to claim 1.  

Lamballais teaches queueing network for both single-line and multi-line orders, to analytically maximize robot utilization., (abstract)

Although highly suggested, Lamballais does not explicitly teach:
“… A controller …”

Kumar teaches FIG. 1, the system 100 includes a marketplace 110, a vendor 120, a fulfillment center 130 and a customer 140 that are connected to one another across a network 150, such as the Internet, website and network 150, Kumar (Figure 1 and the associated text)

Lamballais teaches robotic mobile fulfillment systems.  Kumar teaches optimal paths for retrieving items from storage based on their respective locations of such items within a fulfillment center. It would have been obvious prior to the effective filing date to combine calculating travel times between storage locations, as taught by Lamballis with and electronic system 100 for shipment optimization, as taught by Kumar, so the delivery of fewer and/or fuller containers of ordered items, which may result in more efficient processing of orders, and at lower costs., Kumar (p.924 column 1 paragraph 1)


Regarding Claim 9, 
A transport system comprising: the controller according to claim 8; and a set of transporters to perform an automatic travel based on the travel order allocated by the controller.

Lamballais teaches queueing network for both single-line and multi-line orders, to analytically maximize robot utilization., (abstract)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.L.L./Examiner, Art Unit 3624                                                                                                                                                                                                        

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623